Citation Nr: 0303118	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic residuals of a 
neck and back injury, including a herniated disc, L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's Substantive Appeal, VA Form 1-9 dated in 
February 2000 indicated that he wanted a Board hearing at the 
RO.  The veteran was scheduled for a videoconference hearing 
on January 29, 2002.  The veteran requested that the hearing 
be rescheduled for medical reasons and this request was dated 
several weeks before but received the day after the scheduled 
date for the hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002).  Pursuant to 38 C.F.R. § 20.700 (2002), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  The 
veteran may make a request to reschedule if filed in writing 
within 15 days of the hearing date and good cause for his 
failure to appear is shown.  38 C.F.R. § 20.704(d) (2002).  
Examples of good cause include illness.  38 C.F.R. 
§ 20.704(c) (2002).  Here, the veteran did make his request 
in writing within 15 days of the hearing date and good cause 
for his failure to appear is shown.  Therefore, the Board 
finds that the veteran should be rescheduled for a Board 
hearing.

Therefore, to ensure full compliance with due process 
requirements, the case is
REMANDED to the RO for the following development:


The RO should schedule the veteran for a 
Video Board hearing.  He and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




